Title: From George Washington to Brigadier General William Smallwood, 19 December 1777
From: Washington, George
To: Smallwood, William

 

Dr Sir,
Gulph Mill [Pa.] Decr 19th 1777.

With the Division lately commanded by Genl Sullivan, you are to March immediately for Wilmington, and take Post there. you are not to delay a moment in putting the place in the best posture of defence, to do which, and for the security of it afterwards, I have written in urgent terms to the President of the Delaware State to give every aid he possibly can of Militia—I have also directed an Engineer to attend you for the purpose of constructing, and superintending the Works, and you will fix with the Quarter Master on the number of Tools necessary for the business—but do not let any neglect, or deficiency on his part, impede your operations, as you are hereby vested with full power to sieze & take (passing receipts) such articles as are wanted. The Commissary & Forage Master will receive directions respecting your Supplies, in their way; but I earnestly request that you will see that these Supplies are drawn from the Country between you and Philadelphia, as it will be depriving the Enemy of all chance of getting them; and in this point of view, becomes an object to us of importance.
I earnestly exhort you to keep both Officers and Men to their duty, and to avoid furloughs but in cases of absolute necessity. you will also use your utmost endeavours to collect all the straglers &ca from both Brigades. and you are also to use your best endeavours to get the Men Cloathed in the most comfortable manner you can.
You will be particular in your observation of every thing passing on the River & will communicate every matter of Importance to Dear Sir Yr Most Obedt Sert.
